Citation Nr: 0930890	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  08-31 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1951 to November 
1953, to include service during the Korean Conflict Era.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
the above-referenced claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent medical evidence that the Veteran's 
current bilateral hearing loss is etiologically related to 
his period of active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.09, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in August 2007, the Veteran was notified of 
the information and evidence necessary to substantiate his 
claim.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in August 2007, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nonetheless, in light of the Board's denial of the 
Veteran's claim, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; and (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 
 
With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicates" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorder in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and his current disorder, if shown.  The Veteran has not done 
so, and no evidence thus supportive has otherwise been 
obtained.  The service medical records are negative for a 
diagnosed hearing loss condition.  As will be described in 
greater detail below, here, as in Wells, the record in its 
whole, after due notification, advisement, and assistance to 
the appellant under the VCAA, does not contain competent 
evidence to suggest that the disorder is related to the 
Veteran's military service. 
 
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain organic diseases of the 
nervous system, such as hearing loss, may also be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of the laws administered by VA when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at lest three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  The criteria of 38 
C.F.R. § 3.385 operates only to establish when a hearing loss 
can be service connected.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  The failure to meet these criteria at the time 
of the veteran's separation from active service is not 
necessarily a bar to service connection for hearing loss 
disability.  However, once hearing impairment is established 
under the criteria of 38 C.F.R. § 3.385, a claimant may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is causally related to service.  See 38 
C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 160; 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

The Merits of the Claims

The Veteran has essentially contended that his current 
bilateral hearing loss is related to his period of active 
service.  Having reviewed the evidence of record and all 
pertinent laws, the Board concludes that the preponderance of 
the evidence is against the claim for service connection and 
the appeal must be denied.


The Veteran's service personnel records confirm his service 
from November 1951 to November 1953 in the U.S. Marine Corps.  
His military occupational specialty is listed as a telephone 
lineman.  While the service personnel records show that the 
Veteran served during Korean Conflict Era, the records do not 
show that he received any awards or decorations indicative of 
participation in combat.  

The Veteran's service medical records were obtained and are 
negative for a diagnosis of a hearing disability during 
service.  The November 1953 separation report of medical 
examination shows that clinical evaluation of the ears was 
normal.  

VA medical treatment records dated from May 2004 to April 
2005 reflect the Veteran's report of decreased hearing and 
his need for a hearing aid.  These records include a referral 
to a private medical facility for an audiological evaluation.

In February 2005, the Veteran underwent a private 
audiological evaluation following the referral from the VA 
medical facility.  The Veteran reported having hearing loss 
for more than five years, as well as a history of noise 
exposure.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
65
65
80
LEFT
25
35
55
60
65

Speech audiometry revealed speech recognition ability of 84 
percent, bilaterally.  An opinion as to the etiology of the 
Veteran's hearing loss was not provided.  

The Board notes that it is unclear whether this private 
audiological examination has been conducted by a state-
licensed audiologist in accordance with 38 C.F.R. § 4.85.  
However, for the purposes of this decision, the Board will 
assume for that it meets all regulatory requirements.



Analysis

Having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence weighs against 
the Veteran's claim for service connection for bilateral 
hearing loss.  While the medical evidence shows that the 
Veteran currently suffers from hearing loss as defined by 
38 C.F.R. § 3.385, such medical evidence does not demonstrate 
that his current hearing loss is etiologically related to his 
period of active service.  Indeed, the Veteran's service 
treatment records are negative for a report or diagnosis of 
hearing loss.  The November 1953 separation report of 
physical examination shows that clinical evaluation of the 
ears was normal.  Thus, the Board finds that the Veteran's 
hearing was essentially normal during service.  This fact, in 
conjunction with the lack of medical evidence showing that 
current hearing loss is related to service, the Board further 
concludes that service connection is not warranted.  

The Board also points out that there is no indication that 
the Veteran had hearing loss within the meaning of a VA 
hearing loss disability until February 2005, over fifty years 
after his separation from active service.  Accordingly, his 
claim has not been established based on the legal presumption 
given for diseases that manifest within one year from the 
date of separation.  See 38 C.F.R. §§ 3.307, 3.309.  The 
Board notes that evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
active duty service can be considered as evidence against a 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

Moreover, the evidence is devoid of any medical opinions that 
relate the Veteran's current bilateral hearing loss to his 
period of active service.  Indeed, there is no evidence to 
suggest that his hearing loss was related to an in-service 
occurrence or injury.  The only contentions that his 
condition is related to his period of active service come 
from the Veteran's own assertions.  While the Board is 
sympathetic to the Veteran's own statements and believes that 
he is competent to report his current symptomatology, there 
is no evidence that he possess the requisite medical training 
or expertise necessary to render him competent to offer 
evidence on matters such as medical causation.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Essentially, the record is 
negative for any objective evidence that shows that the 
Veteran's condition is related to his military service.  In 
view of the evidence overall, a VA examination is not 
necessary to obtain a medical opinion as the etiology of the 
Veteran's current hearing loss as the evidence does not raise 
a possibility of substantiating his claim.

Given the absence of medical evidence in support of the 
Veteran's claim, for the Board to conclude that the Veteran 
has bilateral hearing loss that was incurred as a result of 
his period of active service would be speculation, and the 
law provides that service connection may not be based on a 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the 
claim for service connection must be denied.  

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the Veteran is sincere in his belief 
that his bilateral hearing loss is related to military 
service.  While the Board has carefully reviewed the record 
in depth, it has been unable to identify a basis upon which 
service connection may be granted.  The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

For the reasons and bases provided above, the preponderance 
of the evidence in this case weighs against the claim for 
service connection for bilateral hearing loss.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is 
not so evenly balanced as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. § 5107.




								[Continued on Next 
Page]
ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


